           Case 6:20-cv-06239-EAW Document 31 Filed 03/29/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


CAROL THOMAS,
                                                          DECISION AND ORDER
                     Plaintiff,
               v.                                         6:20-CV-006239 EAW

CONAGRA FOODS, INC., CONAGRA
BRANDS, INC., DS CONTAINERS, INC.,
FULL-FILL INDUSTRIES, LLC,

                     Defendants.


                                     INTRODUCTION

       Plaintiff Carol Thomas (“Plaintiff”) brings this products liability action against

defendants ConAgra Foods, Inc., ConAgra Brands, Inc., DS Containers, Inc., and Full-Fill

Industries, LLC (collectively “Defendants”), related to injuries she sustained when a can

of Member’s Mark cooking spray vented its contents, resulting in an explosion and flash

fire. (Dkt. 1). Presently before the Court is a partial motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6) filed by defendants ConAgra Foods, Inc., ConAgra

Brands, Inc., and Full-Fill Industries, LLC (collectively “Moving Defendants”). (Dkt. 19).

For the reasons set forth below, Moving Defendants’ motion is granted in part and denied

in part.

                               FACTUAL BACKGROUND

       The following facts are taken from the complaint. As required at this stage of the

proceedings, the Court treats Plaintiff’s factual allegations as true.



                                             -1-
        Case 6:20-cv-06239-EAW Document 31 Filed 03/29/21 Page 2 of 12




       On or about April 15, 2017, Plaintiff was injured when a can of Member’s Mark

cooking spray “suddenly and without warning began spraying its extremely flammable

contents through the u-shaped vents on the bottom of the can causing a flash fire, flames,

and/or explosion[.]” (Dkt. 1 at ¶ 24). On the date in question, Plaintiff was working in a

campground kitchen located in Livonia, New York. (Id. at ¶ 25). The can of cooking

spray, which was “designed, manufactured, tested, filled, labeled and/or sold” by

Defendants, had been stored and used in a reasonably foreseeable manner and was located

“some distance away from a heat source in the campground kitchen.” (Id. at ¶¶ 19, 21-22).

                           PROCEDURAL BACKGROUND

       Plaintiff filed this action on April 14, 2020. (Dkt. 1). Defendant DS Containers,

Inc. answered the complaint on May 12, 2020. (Dkt. 7). On June 12, 2020, Moving

Defendants filed the instant motion to dismiss. (Dkt. 19). Plaintiff filed its opposition on

July 7, 2020 (Dkt. 25), and Moving Defendants filed a reply on July 14, 2020 (Dkt. 30).

       On July 7, 2020, DS Containers, Inc. filed a motion to join in Moving Defendants’

motion to dismiss. (Dkt. 26). The Court denied this motion by Text Order on July 8, 2020,

noting that (1) DS Containers, Inc. had not complied with this District’s Local Rules of

Civil Procedure in filing its motion and (2) because DS Containers, Inc. had filed an answer

to the complaint, it was no longer able to seek dismissal under Rule 12(b)(6), but would

instead have to file a motion for judgment on the pleadings pursuant to Rule 12(c). (Dkt.

27). DS Containers, Inc. did not thereafter file either a renewed motion for joinder or a

Rule 12(c) motion.



                                           -2-
         Case 6:20-cv-06239-EAW Document 31 Filed 03/29/21 Page 3 of 12




                                        DISCUSSION

 I.     Standard of Review

        “In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by “accepting all factual allegations as true and drawing all

reasonable inferences in favor of the plaintiff.” Trs. of Upstate N.Y. Eng’rs Pension Fund

v. Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016). To withstand dismissal, a claimant

must set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Turkmen v. Ashcroft, 589 F.3d 542,

546 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

        “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). “To state a plausible claim, the complaint’s ‘[f]actual

allegations must be enough to raise a right to relief above the speculative level.’” Nielsen

v. AECOM Tech. Corp., 762 F.3d 214, 218 (2d Cir. 2014) (quoting Twombly, 550 U.S. at

555).

                                              -3-
           Case 6:20-cv-06239-EAW Document 31 Filed 03/29/21 Page 4 of 12




    II.   Plaintiff’s Claims

          Plaintiff’s complaint asserts the following 15 causes of action: (1) a claim of design

defect against ConAgra Foods, Inc. and ConAgra Brands, Inc. (Count I); (2) a claim of

manufacturing defect against ConAgra Foods, Inc. and ConAgra Brands, Inc. (Count II);

(3) a claim of failure to warn against ConAgra Foods, Inc. and ConAgra Brands, Inc.

(Count III); (4) a claim of “non-specific defect” against ConAgra Foods, Inc. and ConAgra

Brands, Inc. (Count IV); (5) a claim of negligence against ConAgra Foods, Inc. and

ConAgra Brands, Inc. (Count V); (6) a claim of design defect against DS Containers, Inc.

(Count VI); (7) a claim of manufacturing defect against DS Containers, Inc. (Count VII);

(8) a claim of failure to warn against DS Containers, Inc. (Count VIII); (9) a claim of “non-

specific defect” against DS Containers, Inc. (Count IX); (10) a claim of negligence against

DS Containers, Inc. (Count X); (11) a claim of design defect against Full-Fill Industries,

LLC (Count XI); (12) a claim of manufacturing defect against Full-Fill Industries, LLC

(Count XII); (13) a claim of failure to warn against Full-Fill Industries, LLC (Count XIII);

(14) a claim of “non-specific defect” against Full-Fill Industries, LLC (Count XIV); and

(15) a claim of negligence against Full-Fill Industries, LLC (Count XV). (Dkt. 1). Moving

Defendants seek dismissal of Counts I, III, IV, V, XI, XIII, XIV, and XV—that is, the

claims against them for design defect, failure to warn, “non-specific defect,” and

negligence. The Court considers the viability of each of these causes of action below.1


1
       Plaintiff contends that the basis for this Court’s jurisdiction is diversity. (Dkt. 1 at
¶ 11). The parties have assumed without briefing that New York law governs Plaintiff’s
claims. When sitting in diversity jurisdiction, this Court applies the choice-of-law rules of
the forum state. Fieger v. Pitney Bowes Credit Corp., 251 F.3d 386, 393 (2d Cir. 2001).
                                               -4-
          Case 6:20-cv-06239-EAW Document 31 Filed 03/29/21 Page 5 of 12




         A.    Design Defect Claims (Counts I and XI)

         In New York, “three theories of product defect are recognized: defective design,

defective manufacturing, and failure-to-warn.” Zsa Zsa Jewels, Inc. v. BMW of N. Am.,

LLC, 419 F. Supp. 3d 490, 506 (E.D.N.Y. 2019). “A defectively designed product is one

which, at the time it leaves the seller’s hands, is in a condition not reasonably contemplated

by the ultimate consumer and is unreasonably dangerous for its intended use; that is one

whose utility does not outweigh the danger inherent in its introduction into the stream of

commerce.”      Scarangella v. Thomas Built Buses, Inc., 93 N.Y.2d 655, 659 (1999)

(quotation omitted). To prevail on a claim for a design defect, a plaintiff must demonstrate:

“(1) the product as designed posed a substantial likelihood of harm; (2) it was feasible to

design the product in a safer manner; and (3) the defective design was a substantial factor

in causing Plaintiff’s injury.” Oden v. Bos. Sci. Corp., 330 F. Supp. 3d 877, 888 (E.D.N.Y.

2018).

         Moving Defendants argue that Plaintiff’s design defect claim is not adequately pled

because “Plaintiff’s only plausible allegation for why a cooking spray container suddenly

began spraying extremely flammable contents through the u-shaped vents on the bottom

of the can causing a flash fire while some distance away from a heat source is that it was

manufactured incorrectly.” (Dkt. 19-1 at 8 (quotations omitted)). The Court is not

persuaded by this argument. It is true that at the trial stage, “[b]ecause design defect claims


“In products liability actions, New York courts apply the law of the state in which the injury
occurred.” Church Ins. Co. v. Comstock-Castle Stove Co., No. 5:15-CV-0049 BKS DEP,
2017 WL 1408042, at *5 n.3 (N.D.N.Y. Feb. 14, 2017). The Court accordingly will apply
the substantive law of New York.
                                             -5-
        Case 6:20-cv-06239-EAW Document 31 Filed 03/29/21 Page 6 of 12




require that the product have met all design specifications, and manufacturing defect claims

require that the product have deviated from design specifications, the two are often

mutually exclusive.” Astoria Energy II LLC v. HH Valves Ltd., No. 17-CV-5724 ENV

RER, 2019 WL 4120759, at *4 (E.D.N.Y. Aug. 2, 2019), adopted, 2019 WL 4091417

(E.D.N.Y. Aug. 29, 2019). However, “a plaintiff is fully entitled to plead claims for both

design defect and manufacturing defect in the alternative.” Catalano v. BMW of N. Am.,

LLC, 167 F. Supp. 3d 540, 555 (S.D.N.Y. 2016). “This pleading strategy is acceptable

because initially a plaintiff may not have the scientific, technical, or factual knowledge

required to know which kind of defect exists.” Astoria Energy, 2019 WL 4120759, at *3.

       Here, Plaintiff expressly alleges that the can of cooking spray at issue was designed

with vents and metal thickness that did not allow it to withstand temperatures to which it

would foreseeably be exposed during use and/or storage. (Dkt. 1 at ¶ 30). It is not the role

of the Court, at this stage of the proceedings, to weigh the plausibility of that allegation

against the plausibility of Plaintiff’s allegation of a manufacturing defect. Nor, as Moving

Defendants argue in reply, is it fatal to Plaintiff’s design defect claim that she has also

alleged inconsistent facts to support her manufacturing defect claim (namely, that the

cooking spray can was not manufactured to its specifications). Under Federal Rule of Civil

Procedure 8, “plaintiffs are allowed to assert inconsistent facts in support of alternative

claims, and courts may not construe allegations regarding one claim to be an admission

against another.” Padre Shipping, Inc. v. Yong He Shipping, 553 F. Supp. 2d 328, 333

(S.D.N.Y. 2008); see also Covenant Imaging, LLC, v. Viking Rigging & Logistics, Inc.,

No. 3:20-CV-00593 (KAD), 2021 WL 973385, at *4 (D. Conn. Mar. 16, 2021) (under Rule

                                           -6-
        Case 6:20-cv-06239-EAW Document 31 Filed 03/29/21 Page 7 of 12




8, the plaintiff was free to plead in the alternative that the defendant acted as a broker and

that the defendant acted as a carrier, even though such assertions were inconsistent).

       Moving Defendants’ reliance on Urena v. ConAgra Foods, Inc., No. 16-CV-5556

PKCLB, 2020 WL 3051558, at *12 (E.D.N.Y. June 8, 2020), another case involving an

allegedly faulty can of cooking spray, is accordingly misplaced. Urena was decided at the

summary judgment stage, and the plaintiff had failed to present “relevant or reliable expert

testimony that the can’s design caused the accident.” Id. at *12. To the contrary, the

plaintiff’s own expert had concluded that under the circumstances described by the

plaintiff, “the design of the can should not and would not have resulted in the venting of

the can.” Id. It was the lack of evidence to support the design defect claim, and not an

alleged conflict between the manufacturing defect claim and the design defect claim, that

led the Urena court to grant summary judgment. However, in this case, at this stage of the

proceedings, Plaintiff is under no obligation to come forward with evidence to support

either of her alternative claims. Moving Defendants have not demonstrated that dismissal

of Counts I and XI is warranted.

       B.     Failure to Warn Claims (Counts III and XIII)

       The Court turns next to Plaintiff’s claims of a failure to warn. To establish such a

claim under New York law, Plaintiff “must show: (1) that a manufacturer has a duty to

warn; (2) against dangers resulting from foreseeable uses about which it knew or should

have known; and (3) that failure to do so was the proximate cause of harm.” Quintana v.

B. Braun Med. Inc., No. 17-CV-6614 (ALC), 2018 WL 3559091, at *5 (S.D.N.Y. July 24,

2018) (quotation omitted). “[A] failure to warn cause of action is appropriately dismissed

                                            -7-
        Case 6:20-cv-06239-EAW Document 31 Filed 03/29/21 Page 8 of 12




if a plaintiff does not plead facts indicating how the provided warnings were inadequate.”

Reed v. Pfizer, Inc., 839 F. Supp. 2d 571, 575 (E.D.N.Y. 2012).

        Moving Defendants contend that Plaintiff has failed to identify the manner in

which the warnings on the can of cooking spray at issue were lacking, and that her failure

to warn claims accordingly must be dismissed. The Court again disagrees. Plaintiff

specifically alleges that the warnings provided failed to provide adequate information

regarding (1) “a safe distance from a heat source to which the Cooking Spray can be safely

placed”; (2) “the temperatures to which the Cooking Spray can be safely exposed without

the risk of releasing the Cooking Spray’s contents”; and (3) “the combustibility and

flammability of the propellants used in the Cooking Spray.” (Dkt. 1 at ¶ 58). This is

sufficient to put Moving Defendants on notice of the information that Plaintiff claims

should have been provided. See Richards v. Johnson & Johnson, Inc., No. 5:17-CV-00178

BKS ATB, 2018 WL 2976002, at *4 (N.D.N.Y. June 12, 2018) (allegation that “the

warnings and directions Defendant provides with its . . . filters, including the device

implanted in Plaintiff, failed to adequately warn of the above-described risks and side

effects, including as to existence of the risk” was sufficient to plausibly allege a failure to

warn claim (internal quotation marks omitted)).

       The Court is further unpersuaded by Moving Defendants’ argument that “Plaintiff

has not asserted plausible allegations as to how a different or proposed warning, if made,

would have prevented this incident.” (Dkt. 19-1 at 13). It is a plausible inference from

Plaintiff’s allegations that, had she been advised of the necessary distance from a heat

source at which to store the cooking spray, she would have placed the cooking spray at an

                                             -8-
        Case 6:20-cv-06239-EAW Document 31 Filed 03/29/21 Page 9 of 12




even greater distance from the area in which she was cooking than she already had. It is a

further plausible inference that Plaintiff would have stored the cooking spray can at an

appropriate temperature, had she been advised of what such a temperature was. “To the

extent that [Moving Defendants] request detailed factual allegations regarding exactly what

instructions should have been provided, [their] argument is unavailing as that information

is both the type of detailed or elaborate factual allegations not required at this stage of

litigation, and some of it likely the type of information that could not be available to

Plaintiffs prior to discovery.” Karazin v. Wright Med. Tech., Inc., No. 3:17CV823 (JBA),

2018 WL 4398250, at *5 (D. Conn. Sept. 14, 2018) (citation omitted and rejecting

argument that failure to warn claim was not plausibly pled because the plaintiff did not

“address how the applicable warnings and/or instructions were allegedly inadequate, what

warnings and/or instructions should have been provided, or that had such warnings and/or

instructions been provided, [the plaintiff] would not have suffered the injuries alleged”

(quotation omitted)).

       Finally, Moving Defendants’ contention that Plaintiff cannot plausibly assert that

they “failed to warn Plaintiff that there was a non-specific manufacturing defect in her

individual container of cooking spray” because they were necessarily unaware of the

existence of such defect (Dkt. 19-1 at 14) again misapprehends the scope of alternative

pleading allowed by Rule 8.        Plaintiff’s failure to warn claim is distinct from her

manufacturing defect claim and relies on different factual allegations; the fact that these

claims are inconsistent is not a basis for dismissal.



                                             -9-
       Case 6:20-cv-06239-EAW Document 31 Filed 03/29/21 Page 10 of 12




       C.     Non-Specific Defect Claims (Counts IV and XIV)

       Turning to Plaintiff’s claims for “non-specific defect” (Counts IV and XIV), the

Court agrees with Moving Defendants that these claims should be dismissed. It is true that,

under New York law, Plaintiff may ultimately be “entitled to proceed to trial on the basis

of circumstantial evidence of a manufacturing and/or design defect.” Zsa Zsa Jewels, Inc.,

419 F. Supp. 3d at 520. More specifically, New York law permits a products liability

plaintiff to prevail by demonstrating “that the product did not perform as intended and by

excluding all other causes for the product’s failure,” even if she cannot prove the specific

defect. Goldin v. Smith & Nephew, Inc., No. 12 CIV. 9217 JPO, 2013 WL 1759575, at *3

(S.D.N.Y. Apr. 24, 2013); see Speller ex rel. Miller v. Sears, Roebuck & Co., 100 N.Y.2d

38, 41 (2003) (“In order to proceed in the absence of evidence identifying a specific flaw,

a plaintiff must prove that the product did not perform as intended and exclude all other

causes for the product’s failure that are not attributable to defendants.”). However, this

caselaw does not establish a separate, independent cause of action for a “non-specific

defect.” Instead, it establishes an evidentiary rule regarding the proof necessary to proceed

to trial on a manufacturing or design defect claim in the absence of direct proof of the

claimed defect. See Pierro v. Daewoo Motor Am., Inc., No. 08 CV 63 (RJD) (JMA), 2013

WL 12361153, at *2 (E.D.N.Y. Aug. 5, 2013) (under New York law, “Plaintiff may

establish a ‘specific defect’ with direct evidence, or a ‘nonspecific defect’ with

circumstantial evidence”). Plaintiff has cited no case in which an independent cause of

action for “non-specific defect” was recognized under New York law, nor has the Court

found any such cases in its own research. Accordingly, Plaintiff’s claims for “non-specific

                                           - 10 -
       Case 6:20-cv-06239-EAW Document 31 Filed 03/29/21 Page 11 of 12




defect” are merely alternative theories supporting her design defect and manufacturing

defect claims, and are appropriately dismissed as duplicative. See Sands Harbor Marina

Corp. v. Wells Fargo Ins. Servs. of Ore., Inc., 156 F. Supp. 3d 348, 362 (E.D.N.Y. 2016)

(“Duplicative claims shall be dismissed when they are based on identical conduct and seek

the same relief.”).

       D.     Negligence Claims (Counts V and XV)

       Under New York law, the elements of negligence claims based on design defect,

manufacturing defect, and failure to warn theories are the same as those under strict

liability. See Colon ex Rel. Molina v. BIC USA, Inc., 199 F. Supp. 2d 53, 83 (S.D.N.Y.

2001) (“Courts have noted that, for the purposes of analyzing a design defect claim, the

theories of strict liability and negligence are virtually identical.”); Rosen v. St. Judge Med.,

Inc., 41 F. Supp. 3d 170, 182 (N.D.N.Y. 2014) (“Under New York Law, ‘[t]o state a claim

for manufacturing defect under theories of strict liability [or] negligence . . . the plaintiff

must allege that (1) the product was defective due to an error in the manufacturing process

and (2) the defect was the proximate cause of the plaintiff’s injury.”) (alteration in original);

Amos v. Biogen Idec Inc., 28 F. Supp. 3d 164, 170 (W.D.N.Y. 2014) (“Under New York

law, . . . the elements of a cause of action for failure to warn based on strict liability or

negligence are identical.”).     Here, Moving Defendants seek dismissal of Plaintiff’s

negligence claims for the same reasons they sought dismissal of her design defect and

failure to warn claims. (Dkt. 19-1 at 15). The Court having found that dismissal of those

claims is not warranted, there is no basis to dismiss Plaintiff’s negligence claims.



                                             - 11 -
       Case 6:20-cv-06239-EAW Document 31 Filed 03/29/21 Page 12 of 12




                                    CONCLUSION

      For the reasons set forth above, Moving Defendants’ motion to dismiss (Dkt. 19) is

granted with respect to Plaintiff’s non-specific defect claims (Counts IV and XIV), and is

otherwise denied. Moving Defendants shall answer the complaint in accordance with the

Federal Rules of Civil Procedure.

      SO ORDERED.


                                                   ____________________________
                                                   ELIZABETH A. WOLFORD
                                                   United States District Judge


Dated: March 29, 2021
       Rochester, New York




                                          - 12 -
